Case 1:19-cr-00442-ILG Document 160 Filed 10/24/19 Page 1 of 2 PageID #: 551
 Case l:19-cr-00442-ILG Document 154 Filed 10/23/19 Page 1 of 2 Page!D#; 544




                      JAMES R, FROCCARO, JR.
                          Attorney at Law
                20 Vanderventer Avenue, Suite 103W
                      Port Washington, NY 11050
                      telephone:(516)944-5062
                         fax:(516)944-5066
                      email: JRFESQ61@aol.com


                            October 23, 2019

BYECF
Hon. I. Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                Re: United States v. Dominick Ricigliano
                             19Cr442(ILG)

Dear Judge Glasser:

     As you know, I am the attorney for Dominick Ricigliano in
connection with the above-referenced criminal case. On October 7,
2019, Mr. Ricigliano was ordered released on a $500,000 Bond in
connection with this matter on home confinement with an electronic
monitoring bracelet with GPS tracking. His Appearance Bond was
signed by his parents and secured by real property. Mr. Ricigliano is
permitted to leave his residence for employment and certain other
activities approved by Pretrial Services, and he must abide by a no-
contact list.
Case 1:19-cr-00442-ILG Document 160 Filed 10/24/19 Page 2 of 2 PageID #: 552
 Case l:19-cr-00442-ILG Document 154 Filed 10/23/19 Page 2 of 2 PagelD #: 545




      By this letter, 1 am respectfully requesting that Mr. RicigUano
be permitted to leave his residence in Staten Island on Sunday,
November 3, 2019, to attend the 2:30 p.m. Baptism of his best
friend's (an NYC Firefighter) newborn child at Saint Clarey Church,
located at 110 Nelson Avenue in Staten Island. The Baptism will be
be followed directly by a celebration dinner at La Strada Restaurant,
located at 139 New Dorp Lane in Staten Island. It is anticipated that
the dinner will end by 7:30 p.m. that day.

     The government has consented to this travel request and the
Pretrial Services Office has no objection.


                         Respectfully submitted,

                                   /JRF/


                         James R. Froccaro, Jr.



JRF:pa                                                     7


cc: USPSO Michael Dorn,        email



                                                                    /IC         ^
